 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDP. J.DickContracting,Inc.'andInternationalUnion of Operating Engineers,Local No. 66,AFL-CIO. Case 6-RC-9850July 29, 1988DECISION AND DIRECTION OFELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, BABSON, AND CRACRAFTOn July 16, 1987, a hearing was held beforeHearing Officer Mark E. Wirick. Pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, the Regional Director forRegion 6 transferred this proceeding to the Boardfor determination of an appropriate bargaining unit.The Petitioner and the Employer filed briefs.On the entire record, the Board finds1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.Formed in 1979, the Employer is engaged inbuilding construction. It joined the Master BuildersAssociation (MBA), a multiemployer bargaining as-sociation, and assigned it bargaining rights. TheMBA entered a series of 8(f) prehire agreementswith the Petitioner in 11 Pennsylvania counties.The Petitioner seeks an election to establish itsstatus as majority representative under Section 9(a).The record consists of stipulated evidence. Nooral testimony was offered, The only point of con-tention between the parties is the scope of an ap-propriate bargaining unit.I.CONTENTIONS AND STIPULATIONSA. ThePetitionerThe Petitioner contends the Employer's operat-ing engineers2 working within its 33 county Inter-nationalUnion's geographic jurisdiction constitutean appropriate unit. According to the Petitioner,the Employer performs the majority of its work inAlleghenyCounty, Pennsylvania.However, be-cause of expanded operations, an operating engi-neer can reasonably expect employment with theEmployer in all 33 counties,.'Name as amended at the hearing2 For ease of reference, all the Employer's operators of heavy equip-ment, oilers, mechanics, and mechanic's helpers shall be referred to as"operating engineers "Alternatively, the Petitioner requests a unit com-posed of the Employer's operating engineers work-ingwithin the 11 counties of the current MBAagreement. It asserts that the bargaining history ofthis unit illustrates an established and operationalrelationship and should be preserved. Additionally,according to the Petitioner, the parties' 8(f) prehireagreement is currently enforceable in all 11 coun-ties of the current MBA jurisdiction. Finding thisunit appropriate, contends the Petitioner, merelycontinues the existing voluntary relationship.B. The EmployerThe Employer's primary proposal for an appro-priate unit is one limited to the operating engineersemployed by it in Allegheny County where it per-forms the majority of its contracts. The Employercontends that work performed in other counties issporadicand insignificant.Working on thoseprojects, the Employerinsists,does not provide anoperating engineer with a reasonable expectation offuture employment. The Employer maintains thatthe scope of an appropriate bargaining unit is con-trolled by the presence of a core group or commonnucleus of employees. Only where this core groupis present, argues the Employer, is an election a ba-rometer of future employee choice of bargainingrepresentative, permitting broad geographical units.The Employer alternatively proposes a unit com-posed of its operating engineers working within thecounties of the current MBA agreement, where ithas performed projects since 1985.C. StipulationsThe parties stipulated to the following relevantfacts.1.The operating engineers not employed on aproject-by-project basis possess sufficient continuityof interest to merit continued reliance on the re-sults of an election.2.The Employer's operating engineers are hiredexclusively through the Petitioner's referral system.3.The Employer uses a core group of operatingengineers on projects performed in the 11 countiesof the current MBA agreement.4.Because of the Employer's common wages,hours, centralized control of labor relations, andother terms and conditions of employment, votereligibility is determined by the rule ofDaniel Con-struction Co.3' 133 NLRB 264 (1961) Accordingly, we direct that in addition tothose in the unit who were employed during the payroll periodimmedi-ately preceding the date of the Decision and Direction of Election, allemployees in the unit who have been employed for a total of 30 days ormore within the period of 12 months, or who have had some employ-Continued290 NLRB No. 24 P J. DICK CONTRACTING5.The number of operating engineers varies sub-stantially during each job and no readily availablerecords exist which show the number of employeeson each site or the duration of their employment.II.ANALYSISDetermination of an appropriate bargaining unitisguided by the objectives of ensuring employeeself-organization, promoting freedom of choice incollective bargaining, and advancement of industri-al peace and stability. These objectives are realizedwhen the members of an appropriate unit share,inter alia,a community of interest in wages, hours,and other terms and conditions of employment.Board inquiry pursues not the most appropriateor comprehensive unit but simplyanappropriateunit.4Once thisunit is determined,the require-ments of the Act are satisfied. The inquiry firstconsiders the petitioning union's proposals.5 If theunion's proposed unit is inappropriate, the employ-er's proposals are then scrutinized. Factors relevantto appropriateness are the similarity of skills, func-tions, and working conditions throughout the pro-posedunit;the central control of labor relations;transfer of employees among the Employer's otherconstructionsites;and the extent of the parties'bargaining history.6 Units with extensive bargain-ing historyremain intactunless repugnant to Boardpolicy or interfere with rights guaranteed by theAct.7The Petitioner proposes a unit which includes all33 counties within its geographical jurisdiction.However, the limited evidence introduced by thePetitioner at the hearing provides inadequate sup-port under the above-listed factors for this pro-posedunit.Without supporting evidence,wecannot find the Petitioner's proposed 33-countyunit appropriate."The Petitioner's alternative unit proposal of the11 counties of the current MBA agreement is anappropriateunit.It is significant that the partiesment in that period and who have been employed45 days ormore withinthe periodof 24months, immediately preceding the eligibility date forthe election hereinafter directed shall be eligible to voteDaniel Construc-tionCo,133 NLRB at 2694Morand Bros Beverage Co,91NLRB 409 (1950)sMarks OxygenCo,147NLRB 228 (1964)8MetropolitanLife InsuranceCo,156NLRB 1408 (1966)rGreat Atlantic& Pacific Tea Co,153NLRB 1549 (1965)8We emphasize that we have not found that this proposed unit is nec-essarily inappropriate Such a finding is simply not warranted based onthe limited record151have bargained in this unit, albeit through a bar-gaining association, since 1979. The Employer rec-ognized the Petitioner as the 8(f) bargaining repre-sentative of its operating engineers and used itshiring halls exclusively.Reliance on 8(f) bargaining history is supportedby our decision inJohnDeklewa & Sons, 282NLRB 1375 (1987), enfd. 843 F.2d 770 (3d Cir.1988).Although that case concerned an allegedunfair labor practice not present here, the Boardenumerated several principles relevant to represen-tation issues,including the statement that:[8(f)] agreements will not bar the processing ofvalid petitions filed pursuant to Section 9(c)and Section 9(e) . . . [and] in processing suchpetitions, the appropriate unit normally will bethe single employer's employees covered bythe agreement . . . . 9We further noted, inDeklewaat fn. 42, that exist-ing eligibility and election rules would be appliedto the extent feasible. Accordingly, the Board's tra-ditional deference to bargaining history is generallyapplicable in the construction industry. Indeed,based on the limited evidence presented, it is thedeterminative factor in finding in this case that the11-county jurisdiction of the MBA agreement is anappropriate unit.10Finding the 11-county unit of the current MBAagreement an appropriate unit ends the inquiry. Wedo not reach the Employer's proposals.III.CONCLUSIONWe find the following unit appropriate for thepurpose of collective bargaining within the mean-ing of Section 9(a) of the Act:All operators of heavy equipment, oilers, me-chanics and mechanics' helpers, employed bytheEmployerwithin the 11 PennsylvaniacountiesofAllegheny,Armstrong, Beaver,Butler,Fayette,Green, Indiana, Lawrence,Mercer,Washington, andWestmoreland, ex-cluding: office clerical employees, guards andsupervisors as defined in the Act, and all otheremployees.[Direction of Election omitted from publication.]9 282 NLRB at 137710 Historically,the Board has not defined the scope of an appropriatebargaining unit in geographic terms However, as each of the Petitioner'sproposed units are so described, we give deference to this terminology